Exhibit 10.17
EXECUTION COPY
ABM DEFERRED COMPENSATION PLAN
(Amended and Restated, Effective March 13, 2008)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE I DEFINITIONS     1  
1.01
  “401(k) Plan”     1  
1.02
  “Account”     1  
1.03
  “Administrative Committee” or “Committee”     1  
1.04
  “Beneficiary”     1  
1.05
  “Board”     1  
1.06
  “Change in Control”     1  
1.07
  “Code”     1  
1.08
  “Company”     1  
1.09
  “Compensation”     1  
1.10
  “Deferral”     1  
1.11
  “Disabled” or “Disability”     1  
1.12
  “Effective Date”     2  
1.13
  “Eligible Employee”     2  
1.14
  “Employer”     2  
1.15
  “ERISA”     2  
1.16
  “Highly Paid Participant”     2  
1.17
  “Identification Date”     2  
1.18
  “Key Employee”     2  
1.19
  “Participant”     2  
1.20
  “Performance-Based Bonus”     2  
1.21
  “Performance Shares”     2  
1.22
  “Person”     3  
1.23
  “Plan”     3  
1.24
  “Plan Year”     3  
1.25
  “Restricted Stock Units”     3  
1.26
  “Separation from Service”     3  
1.26
  “Valuation Date”     3  
 
            ARTICLE II ELIGIBILITY FOR PARTICIPATION     3  
2.01
  Eligibility Requirements     3  
2.02
  Change in Employment Status     3  
2.03
  Determination of Eligibility     4  
 
            ARTICLE III DEFERRALS     4  
3.01
  Deferrals     4  
3.02
  Deferral Election     4  
 
            ARTICLE IV ACCOUNTS, FUNDING AND VALUATION     5  
4.01
  Establishment of Account     5  
4.02
  Valuation of Account Prior to the Implementation of a Supplemental Plan     6
 
4.03
  Investment Elections After Implementation of a Supplemental 401(k) Plan     6
 
 
            ARTICLE V PARTICIPANTS’ VESTED INTERESTS     7  

i 



--------------------------------------------------------------------------------



 



             
5.01
  Vesting     7  
 
            ARTICLE VI DISTRIBUTION OF BENEFITS     7  
6.01
  Distribution of Benefits     7  
6.02
  Unforeseeable Emergency Withdrawals     9  
6.03
  Special Distribution Election on or before December 31, 2007     10  
6.04
  Prohibition on Acceleration     10  
6.05
  Distributions to Key Employees     10  
 
            ARTICLE VII DEATH     10  
7.01
  Death     10  
 
            ARTICLE VIII THE ADMINISTRATIVE COMMITTEE     11  
8.01
  Appointment of Administrative Committee     11  
8.02
  Committee Operating Rules     11  
8.03
  Allocation and Delegation of Responsibilities     12  
8.04
  Duties and Responsibilities     12  
8.05
  Expenses and Compensation     13  
8.06
  Information from Employer     13  
8.07
  Administrative Committee; Signature     13  
 
            ARTICLE IX PARTICIPANTS’ RIGHTS     13  
9.01
  Special Disclosures     13  
9.02
  Filing a Claim for Benefits     13  
9.03
  Denial of a Claim     14  
9.04
  Limitation of Rights     14  
 
            ARTICLE X AMENDMENT AND TERMINATION     14  
10.01
  Amendment     14  
10.02
  Termination of the Plan     15  
10.03
  Termination upon a Change in Control     15  
10.04
  Termination upon Dissolution or Bankruptcy     15  
 
            ARTICLE XI MISCELLANEOUS     15  
11.01
  Execution of Receipts and Releases     15  
11.02
  Notice and Unclaimed Benefits     16  
11.03
  Non-Alienation of Benefits     16  
11.04
  Loans to Participants     16  
11.05
  Benefits Payable to Incompetents     16  
11.06
  Applicable Law     17  
11.07
  Headings as Guide     17  
11.08
  Pronouns     17  
11.09
  Reference to Laws     17  
11.10
  Agent Designated for Service of Process     17  
11.11
  Participant’s Rights Unsecured     17  

ii 



--------------------------------------------------------------------------------



 



ABM DEFERRED COMPENSATION PLAN
(Amended and Restated, Effective March 13, 2008)
ARTICLE I
DEFINITIONS
The following terms as used herein shall have the meaning hereinafter set forth
unless the context clearly indicates a different meaning is required. Whenever
in these definitions a word or phrase not previously defined is used, such word
or phrase shall have the meaning thereafter given to it in Article I unless
otherwise specified.

  1.01   “401(k) Plan” means the ABM Industries Incorporated 401(k) Employee
Savings Plan.     1.02   “Account” means the account established and maintained
by the Administrative Committee for each Participant.     1.03   “Administrative
Committee” or “Committee” means those individuals designated by the Board to
administer the Plan, and any successors appointed in accordance with
Section 8.02.     1.04   “Beneficiary” means the Person last designated by a
Participant on a form provided by the Administrative Committee or by the terms
of the Plan to receive any amounts payable under the Plan following the death of
the Participant. A Participant may change the Beneficiary from time to time on a
form provided by the Administrative Committee.     1.05   “Board” means the
Board of Directors of the Company.     1.06   “Change in Control” shall have the
meaning given that term in Section 10.03.     1.07   “Code” means the Internal
Revenue Code of 1986, as amended from time to time.     1.08   “Company” means
ABM Industries Incorporated.     1.09   “Compensation” means all cash amounts
(including base salary, Performance-Based Bonuses and other bonuses) paid by the
Employer to the Employee while a Participant with respect to services rendered
during the Plan Year, including all Deferrals elected by the Participant during
the Plan Year, but excluding compensation derived from awards made under any
equity incentive, change in control, or severance plans or arrangements that the
Company adopts.     1.10   “Deferral” means an amount that a Participant has
elected to defer under Article III.     1.11   “Disabled” or “Disability” means
that an individual is determined to be totally disabled by the Social Security
Administration.

1



--------------------------------------------------------------------------------



 



  1.12   “Effective Date” means March 13, 2008.     1.13   “Eligible Employee”
means any individual, including an officer of the Employer, who is (a) employed
(other than as a director) by the Employer, (b) not either an hourly manual
employee or in a unit of employees covered by a collective bargaining agreement,
and (c) determined to be a Highly Paid Participant as defined in Section 1.16
during the Plan Year.     1.14   “Employer” means the Company, its subsidiaries
(within the meaning of sections 414(b) and (c) of the Code), and its successors
or assigns.     1.15   “ERISA” means the Employee Retirement Income Security Act
of 1974, as amended from time to time.     1.16   “Highly Paid Participant”
effective January 1, 2008, means any Participant whose base rate of pay is at
least $25,000 per year more than the amount established by the Internal Revenue
Service under Section 414(q)(1)(B) of the Internal Revenue Code of 1986 as
amended.     1.17   “Identification Date” means each December 31.     1.18  
“Key Employee” means a Participant who, on an Identification Date, is:

  (a)   An officer of the Employer having annual compensation greater than the
compensation limit in section 416(i)(1)(A)(i) of the Code, provided that no more
than 50 officers of the Company shall be determined to be Key Employees as of
any Identification Date;     (b)   A 5% owner of the Employer; or     (c)   A 1%
owner of the Employer having annual compensation from the Company of more than
$150,000.

If a Participant is identified as a Key Employee on an Identification Date, then
such Participant shall be considered a Key Employee for purposes of the Plan
during the period beginning on the first April 1 following the Identification
Date and ending on the next March 31.

  1.19   “Participant” means any Eligible Employee or former Employee who has
satisfied the eligibility requirements of Section 2.01 who is, or may become,
eligible to receive a benefit or whose Beneficiary may be eligible to receive a
benefit under the Plan.     1.20   “Performance-Based Bonus” means the
definition of performance-based compensation, as defined in section 409A of the
Code and the regulations promulgated thereunder.     1.21   “Performance Shares”
means grants of Company stock which vest after a fixed time period provided the
Company achieves predetermined performance goals during the specific performance
period.

2



--------------------------------------------------------------------------------



 



  1.22   “Person” means any individual, partnership, joint venture, corporation,
mutual company, joint stock company, trust, estate, unincorporated organization,
association, or employee organization, and shall, where appropriate, include two
or more of the above.     1.23   “Plan” means this ABM Deferred Compensation
Plan, as amended and restated effective March 13, 2008. The Plan is intended to
be an unfunded plan for the benefit of a select group of management or highly
compensated employees, as such are defined in ERISA.     1.24   “Plan Year”
means the 12-month period commencing January 1 and ending on the following
December 31.     1.25   “Restricted Stock Units” means grants of Company stock
which vest after a fixed time period. The person to whom the grant cannot sell
the shares or realize compensation value until the vesting requirement has been
met, at which time restrictions are removed.     1.26   “Separation from
Service” means termination of employment with the Company, other than by reason
of Disability or death, as defined under the regulations promulgated under
section 409A of the Code.     1.27   “Valuation Date” means March 31, June 30,
September 30 and December 31 of each Plan Year; provided, however, that after
implementation of a supplemental 401(k) Plan, “Valuation Date” shall mean any
business day.

ARTICLE II
ELIGIBILITY FOR PARTICIPATION

  2.01   Eligibility Requirements

Subject to Section 2.02, each Eligible Employee of the Employer, other than
employees of subsidiaries designated by the Committee as ineligible
subsidiaries, shall become eligible to participate in the Plan on the later of
(a) July 1, 1993, or (b) January 1 of the first Plan Year on or after he or she
becomes (or becomes again) an Eligible Employee.

  2.02   Change in Employment Status

A Participant’s participation in the Plan shall terminate in the next Plan Year
following the date on which he or she ceases to be an Eligible Employee as
defined under the terms of the Plan, except that the Participant shall retain
the right to receive his or her Account in accordance with the terms and
conditions of the Plan. He or she shall again become eligible to participate in
the Plan as of the January 1 coincident with or immediately following the date
on which he or she regains the status of an Eligible Employee under the Plan.

3



--------------------------------------------------------------------------------



 



  2.03   Determination of Eligibility

The Administrative Committee shall determine whether each Eligible Employee has
satisfied the eligibility requirements for participation in the Plan. The
Committee’s determination shall be conclusive and binding upon all persons.
ARTICLE III
DEFERRALS

  3.01   Deferrals

  (a)   Deferral of Compensation. For each Plan Year, a Participant may elect to
defer receipt of a portion of his or her Compensation that he or she would
otherwise receive from the Employer. The amount of the Deferral must equal a
whole percentage not exceeding 20% of the amount of the Participant’s
Compensation. The elections described in this Article III shall specify the form
and time of distribution of benefits as described in Section 6.01. Unless
otherwise provided, an election must be made each year in order to participate
in this Plan.     (b)   Deferral of Performance Shares and Restricted Stock
Units. Each Participant who receives a grant of Performance Shares or a grant of
Restricted Stock Units in a Plan Year may elect to defer all or any percentage
of the Performance Shares or Restricted Stock Units he or she may be entitled to
receive (including dividend equivalents credited to such shares) upon the
achievement of any performance requirements or lapse of the vesting period to
which the grant is subject. This election shall be made by giving notice in a
manner and within the time prescribed by the Administrator and in compliance
with Section 409A of the Code.

  3.02   Deferral Election

  (a)   Elections to Defer Compensation. For each Plan Year, a Participant (or
any Eligible Employee who is expected to become eligible to participate in the
Plan) may make an election to defer his or her salary by filing an election form
with the Administrative Committee within a reasonable period of time, as
specified by the Committee, before the beginning of the Plan Year to which the
Deferral election applies. Except as provided in this Plan, a Deferral election
shall be irrevocable on the December 31 preceding the Plan Year, or at such
earlier time as the Committee prescribes, and may not be changed or revoked
during the Plan Year that it is effective; provided, however, that a
Participant’s election shall terminate if such Participant receives a
distribution on account of an Unforeseeable Emergency or hardship withdrawal
from the 401(k) Plan and thereafter the Participant must submit a new election
during the next enrollment period to resume participation in the Plan.

4



--------------------------------------------------------------------------------



 



  (b)   Elections to Defer Performance-Based Bonuses. The Company, in its
discretion, may permit a separate election to defer a Performance-Based Bonus,
and such election may be made and be irrevocable no later than six months prior
to the end of the applicable performance period; provided, however, that such
election shall be made prior to the date that the Performance-Based Bonus is
readily ascertainable.     (c)   Elections to Defer Performance Shares and
Restricted Stock Units. The Company, in its discretion, may permit a separate
election to defer distribution of Performance Share awards and Restricted Stock
Unit awards, and such election may be made and be irrevocable no later than
thirty days following the grant date of the awards.     (d)   Deferral of
Distribution of Performance Share Awards and Restricted Stock Unit Awards
Granted Prior to March 13, 2008         Notwithstanding anything in this Plan to
the contrary, for the purposes of Performance Share awards and Restricted Stock
Unit awards granted prior to March 13, 2008, a Participant may defer the time of
distribution of any unvested portion of such Performance Share awards and
Restricted Stock Unit awards (including dividend equivalents credited to such
shares); provided that: (1) such deferral shall not become effective for
12 months and (2) the date of payment is at least five years subsequent to the
originally scheduled payment date, and (3) the form is accepted by the
Committee, in its sole and absolute discretion. The election may be modified or
revoked until twelve months prior to the originally scheduled vesting date or
such earlier time that the Committee determines in its discretion, at which time
such change shall become irrevocable. The last valid form accepted by the
Committee shall govern the payout of a Participant’s deferred shares subject to
Performance Share awards and Restricted Stock Unit awards granted prior to
March 13, 2008, (including dividend equivalents credited to such shares), as
applicable.

ARTICLE IV
ACCOUNTS, FUNDING AND VALUATION

  4.01   Establishment of Account

The Administrative Committee shall open and maintain a separate Account for each
Participant. Such Account shall be credited with all Deferrals for the
Participant. As soon as reasonably practicable after each Valuation Date, each
Participant shall be notified of the value of his or her Account.

5



--------------------------------------------------------------------------------



 



  4.02   Valuation of Account Prior to the Implementation of a Supplemental Plan

  (a)   Until the date designated by the Administrative Committee for
implementation of a supplemental 401(k) Plan, as described in Section 4.03,
interest shall be credited to each Participant’s Account as of each Valuation
Date equal to the product of

  (1)   the amount credited to the Participant’s Account as of the last
preceding Valuation Date, less any distributions or withdrawals and plus
one-half of Deferrals, if any, since the last preceding Valuation Date,
multiplied by     (2)   the applicable interest rate.

  (b)   On each Valuation Date, each Participant’s Account will be credited with
interest. The amount of interest will be derived from the prime interest rate
published in The Wall Street Journal on the last business day coinciding with or
next preceding the Valuation Date. Any prime rate up to 6% will be considered in
full, and one-half of any prime rate over 6% will be considered; provided,
however, that effective April 1, 2007, the interest rate will not exceed 120% of
the long-term applicable federal rate (compounded quarterly), as published by
the Internal Revenue Service for the applicable Plan Year. The amount credited
will be a proration of the interest rate applied taking into consideration the
period of time elapsed since the last Valuation Date.

  4.03   Investment Elections After Implementation of a Supplemental 401(k) Plan

  (a)   Effective upon the date selected for implementation of a supplemental
401(k) Plan by the Administrative Committee, each Participant shall make an
investment election in the manner prescribed by the Administrative Committee,
indicating the Participant’s election to have the value of his or her Account
determined by crediting it with such earnings, gains and losses as would have
accrued to the Participant’s Account had such funds actually been invested in
one or more of the investment funds maintained in the 401(k) Plan. Such
investment election may be changed from time to time by the Participant with
respect to both past and future deferrals by following the procedures prescribed
by the Committee.     (b)   If an investment fund is eliminated from the 401(k)
Plan, the value of the portion of the Participant’s Account that the Participant
previously had elected be determined with reference to such investment fund
shall thereafter be determined in the manner determined by the Committee in its
sole discretion.

6



--------------------------------------------------------------------------------



 



ARTICLE V
PARTICIPANTS’ VESTED INTERESTS

  5.01   Vesting

Each Participant shall always be 100% vested in the portion of his or her
Account attributable to Deferrals and interest or earnings credited pursuant to
Section 4. Notwithstanding anything to the contrary in this Article V, the
vesting of shares subject to a Restricted Stock Unit award or to a Performance
Share award granted to a participant shall always be subject to the vesting
schedules and performance requirements set forth in the equity award’s
applicable plan or agreement.
ARTICLE VI
DISTRIBUTION OF BENEFITS

  6.01   Distribution of Benefits

Except as otherwise provided in Article VI of the Plan, a Participant’s Account
may not be distributed to a Participant or his or her Beneficiary before the
dates chosen pursuant to the election made by the Participant.

  (a)   Form of Distribution. A Participant will elect, in writing, on a form
prescribed by the Administrative Committee, which of the distribution options
described below will govern the payment of the Participant’s Account upon a
Separation from Service. The Participant’s Account will be distributed to him
(subject to the timing requirements outlined in paragraphs (b) — (e) below) on
any of the following schedules:

  (1)   A single lump sum,     (2)   Four annual installments, or     (3)   Ten
annual installments.

If the Participant made no election at the time specified in Section 3.02, his
or her benefit shall be paid as a single lump sum upon a Separation from
Service. For purposes of this Plan, installment payments shall be treated as a
single distribution under section 409A of the Code.

  (b)   Time of Distribution

  (1)   Separation from Service. If a Participant Separates from Service, his or
her Account shall be distributed in the form elected by the Participant pursuant
to paragraph (a) above. Subject to the timing requirements of paragraphs (c), a
Participant’s Account shall be distributed on the seventh

7



--------------------------------------------------------------------------------



 



      month following his or her Separation from Service. The amount in the
Participant’s Account shall be determined as of the Valuation Date that last
precedes the date of distribution, plus Deferrals and less any withdrawals or
distributions, if any, for the period from the last preceding Valuation Date to
the date of distribution.               Notwithstanding anything in this
Article VI to the contrary, if a Participant elects to defer the receipt of
Performance Shares or Restricted Stock Units granted prior to March 13, 2008,
then such shares (including dividend equivalents credited to such shares) shall
be distributed in the year in which the Participant elects; provided that such
distribution shall not occur at any time prior to the five-year anniversary of
the originally scheduled payment date of such shares; provided further that if
the Participant experiences a Separation from Service at any time prior to such
elected distribution date, the vested portion of any shares subject to such
Performance Share award or Restricted Stock Unit award granted prior to
March 13, 2008, shall be distributed on the seventh month following his or her
Separation from Service.     (2)   Disability. Effective January 1, 2007, if a
Participant becomes Disabled, his or her Account shall be distributed or begin
to be distributed, in the manner elected by the Participant pursuant to
paragraph (a) above, as soon as administratively feasible, but no later than 90
days, after the Participant becomes Disabled. The amount in the Participant’s
Account shall be determined as of the Valuation Date that last precedes the date
of distribution, plus Deferrals and less any withdrawals or distributions, if
any, for the period from the last preceding Valuation Date to the date of
distribution.

Notwithstanding the foregoing, upon a distribution of a Participant’s Account in
subparagraphs (1) and (2) above, and after January 1, 2007 but prior to the
implementation of a supplemental 401(k) Plan as described in Section 4.03, the
Company shall credit to a Participant’s Account interest on the amount that is
the difference of the value of the Participant’s Account as of the last
Valuation Date preceding the scheduled distribution date. Interest shall be
calculated using the principles set forth in Section 4.02.

  (c)   Changes to Distribution Elections         A Participant may change his
or her form of distribution of his or her Account upon a Separation from Service
by submitting a form, as the Committee prescribes; provided that (1) any such
change is not effective for 12 months and (2) the date of payment is at least
five years subsequent to the originally scheduled date of payment, and (3) the
form is accepted by the Committee, in its sole and absolute discretion. The
change may be modified or revoked until twelve months prior to the time a
Participant is originally scheduled to receive a payment, at which time such
change shall become irrevocable. The last valid

8



--------------------------------------------------------------------------------



 



      form accepted by the Committee shall govern the payout of a Participant’s
Account, as applicable.         Distributions made pursuant to this paragraph
(c) will be made as soon as administratively practicable, but no later than
90 days, after the newly scheduled date of distribution.

  (d)   No Cessation of Distribution for Rehired Participants         In
addition, if a Participant Separates from Service and is later rehired by an
Employer, distributions shall not cease, but continue to be distributed as
elected.

  6.02   Unforeseeable Emergency Withdrawals

  (a)   A Participant may withdraw up to 100% of the amount in his or her
Deferral Account in the event of an unforeseeable emergency to the extent
provided in this Section 6.02.     (b)   For purposes of this Section 6.02,
unforeseeable emergency means a severe financial hardship to the Participant
resulting from a sudden and unexpected illness or accident of the Participant or
a dependent (as defined in section 152(a) of the Code) of the Participant, loss
of the Participant’s property due to casualty, or other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the
Participant’s control.     (c)   The withdrawal under this Section 6.02 may not
exceed the amount reasonably necessary to satisfy the financial need (including
the amount of any federal, state or local income taxes or penalties reasonably
anticipated to result from the withdrawal). The withdrawal may not be made to
the extent the need may be satisfied (1) through reimbursement or compensation
by insurance or otherwise, (2) by liquidation of the Participant’s assets, to
the extent the liquidation of the assets would not itself cause severe financial
hardship, or (3) by ceasing Deferrals under the Plan.     (d)   A Participant
who wishes to withdraw any amount pursuant to this Section 6.02 must submit, on
a form provided by the Administrative Committee, a written request by the
Participant that states:

  (1)   The unforeseeable emergency for which the withdrawal is requested;    
(2)   The amount needed to satisfy the financial need, which amount may include
any federal, state, or local income taxes or penalties reasonably anticipated to
result from the withdrawal;     (3)   A representation that the need cannot be
satisfied in any of the ways stated in the second sentence of paragraph (c);    
(4)   The date the funds are required; and

9



--------------------------------------------------------------------------------



 



  (5)   Any other information the Administrative Committee deems necessary.

  (e)   The Administrative Committee will determine if an unforeseeable
emergency withdrawal will be allowed by applying the standards set forth in
paragraphs (b) and (c).     (f)   A withdrawal from a Participant’s Account
under this Section 6.02 shall be paid in a lump sum.

  6.03   Special Distribution Election on or before December 31, 2007

Participants who are identified by the Administrative Committee, in its sole
discretion, may make a special distribution election to receive a distribution
of their Accounts in calendar year 2008 or later, provided that the distribution
election is made at least twelve months in advance of the newly elected
distribution date (and the previously scheduled distribution date, if any) and
the election is made no later than December 31, 2007. An election made pursuant
to this Section 6.03 shall be subject to any special administrative rules
imposed by the Committee including rules intended to comply with section 409A of
the Code. No election under this Section 6.03 shall (a) change the payment date
of any distribution otherwise scheduled to be paid in 2007 or cause a payment to
be paid in 2007, or (b) be permitted after December 31, 2007.

  6.04   Prohibition on Acceleration

Notwithstanding any other provision of the Plan to the contrary, no distribution
will be made from the Plan that would constitute an impermissible acceleration
of payment as defined in section 409A(a)(3) of the Code and the regulations
promulgated thereunder.

  6.05   Distributions to Key Employees

Notwithstanding any other provision of the Plan to the contrary, distributions
to a Key Employee may not be made before the date that is six months after the
date of his or her Separation from Service.
ARTICLE VII
DEATH

  7.01   Death

If a Participant dies before distribution of his or her Account has begun or
been completed, the remaining portion of the Participant’s Account shall be
payable in a single lump sum to the Participant’s Beneficiary no later than
90 days after the date of the Participant’s death. The value of the
Participant’s Account shall be determined in accordance with the rules set forth
in Section 4.

10



--------------------------------------------------------------------------------



 



ARTICLE VIII
THE ADMINISTRATIVE COMMITTEE

  8.01   Appointment of Administrative Committee

The Company shall designate the persons to serve as the Administrative Committee
to manage and administer this Plan in accordance with the provisions hereof,
each member to serve for such term as the Company may designate or until a
successor member has been appointed or until removed by the Company. Vacancies
due to resignation, death, removal or other cause shall be filled by the
Company. In the event no successor is appointed, the remaining member(s) or, if
none, the Board will function as the Administrative Committee until vacancies
have been filled. Members shall serve without compensation for Committee
service. All reasonable expenses of the Committee shall be paid by the Company.

  8.02   Committee Operating Rules

The Committee shall act by agreement of a majority of its members, consistent
with its charter and the Company’s bylaws, either by vote at a meeting or in
writing without a meeting. The signature of one member of the Administrative
Committee may be accepted by any interested party as conclusive evidence that
the Administrative Committee has duly authorized the action therein set forth.
No person receiving documents or written instructions and acting in good faith
and in reliance thereon shall be obliged to ascertain the validity of such
action under the terms of this Agreement. A member of the Committee, who is also
a Participant hereunder, shall not vote or act upon any matter relating solely
to him. In the event of a deadlock or other situation which prevents agreement
of a majority of the Committee members, the matter shall be decided by the
Compensation Committee of the Board.

11



--------------------------------------------------------------------------------



 



  8.03   Allocation and Delegation of Responsibilities

The Administrative Committee may engage agents to assist in carrying out the
Administrative Committee’s functions hereunder. The Committee shall administer
the Plan and shall have full discretionary authority to construe this Plan and
to determine all questions of interpretation or policy in a manner not
inconsistent with the Plan and the Administrative Committee’s construction or
determination in good faith shall be final and conclusive and binding on all
parties including but not limited to the Employer and any Participant or
Beneficiary, except as otherwise provided by law. The Administrative Committee
may correct any defect, supply any omission, or reconcile any inconsistency in
such manner and to such extent as shall be deemed necessary or advisable to
carry out the purpose of the Plan, provided, however, that any interpretation or
construction shall be done in a nondiscriminatory manner and shall be consistent
with the intent that the Plan shall be for the benefit of a select group of
management or highly compensated employees. The Administrative Committee shall
have all powers necessary or appropriate to accomplish its duties under this
Plan.

  8.04   Duties and Responsibilities

The Administrative Committee shall be charged with the duties of the general
administration of the Plan, including but not limited to, the following:

  (a)   To determine all questions relating to the eligibility of employees to
participate in or remain a Participant hereunder;     (b)   To maintain all the
necessary records for the administration of the Plan;     (c)   To interpret the
provisions of the Plan and to make and publish such rules for regulation of the
Plan as are not inconsistent with the terms hereof;     (d)   To make any
adjustments in the allocations to Accounts under the Plan necessary to comply
with any provision of law;     (e)   To compute and certify to the Employer
initially and from time to time the sums of money necessary to be contributed to
the trust; and     (f)   To advise, counsel and assist any Participant regarding
any rights, benefits or elections available under the Plan.

The Administrative Committee shall also be responsible for preparing and filing
such annual disclosure reports as may be required by law.
Whenever it is determined by the Administrative Committee to be in the best
interest of the Plan and its Participants and Beneficiaries, the Administrative
Committee may request such variances, deferrals, extensions, or exemptions or
make such elections for the Plan as may be available under the law.

12



--------------------------------------------------------------------------------



 



  8.05   Expenses and Compensation

The expenses necessary to administer the Plan and the expenses incurred by the
Administrative Committee shall be paid by the Employer.

  8.06   Information from Employer

The Employer shall supply full and timely information to the Administrative
Committee on all matters relating to the Compensation of all Participants, their
continuous regular employment, their retirement, death, the fact of their
Disability or Separation from Service, and such other pertinent facts as the
Administrative Committee may require.

  8.07   Administrative Committee; Signature

The Committee shall act by agreement of a majority of its members, either by
vote at a meeting or in writing without a meeting. The signature of one member
of the Administrative Committee may be accepted by any interested party as
conclusive evidence that the Administrative Committee has duly authorized the
action therein set forth. No person receiving documents or written instructions
and acting in good faith and in reliance thereon shall be obliged to ascertain
the validity of such action under the terms of this Agreement.
ARTICLE IX
PARTICIPANTS’ RIGHTS

  9.01   Special Disclosures

The Company shall furnish at least every six months each Participant or
Beneficiary with a written statement, based on the latest available information,
indicating his or her total benefits accrued.
Upon a Separation from Service, a Participant in the Plan is entitled to a
written explanation of and accounting for his or her Account and of any
applicable options regarding the disposition of such Account.
     9.02 Filing a Claim for Benefits
A Participant or Beneficiary or the Employer acting in his or her behalf shall
notify the Administrative Committee of a claim for benefits under the Plan. Such
request may be in any form acceptable to the Administrative Committee and shall
set forth the basis of such claim and shall authorize the Administrative
Committee to conduct such examinations as may be necessary to determine the
validity of the claim and to take such steps as may be necessary to facilitate
the payment of any benefits to which the Participant or Beneficiary may be
entitled under the terms of the Plan. The Administrative Committee shall review
the claim and may require additional information if necessary to process the
claim. The Administrative Committee shall issue its decision, in writing, no
later than 90 days after

13



--------------------------------------------------------------------------------



 



the date the claim is received, unless circumstances require an extension of
time. If such an extension is required, written notice of the extension shall be
furnished to the person making the claim within the initial 90-day period, and
the notice shall state the circumstances requiring the extension and the date by
which the Administrative Committee expects to reach a decision on the claim. In
no event shall the extension exceed a period of 90 days from the end of the
initial period.

  9.03   Denial of a Claim

Whenever a claim for benefits by any Participant or Beneficiary has been denied,
in whole or in part, a written notice of the denial will be provided to the
Participant or Beneficiary within the period specified in Section 9.02 above.
The notice shall set forth, in a manner calculated to be understood by the
claimant, (i) the specific reason or reasons for the denial; (ii) reference to
the specific Plan provisions upon which the denial is based; (iii) a description
of any additional material or information necessary for the claimant to perfect
the claim and an explanation of why such information is necessary; and (iv) an
explanation of the Plan’s appeal procedures and the time limits applicable to
such procedures, including a statement of the claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse benefit determination
on review.

  9.04   Limitation of Rights

Participation hereunder shall not grant any Participant the right to be retained
in the service of the Employer or any rights or interest other than those
specifically herein set forth.
ARTICLE X
AMENDMENT AND TERMINATION

  10.01   Amendment

The Board may at any time and from time to time amend this Plan in whole or in
part (including retroactively). The Board shall promptly deliver to the
Administrative Committee a written copy of the document amending the Plan. The
Board shall not have the right to amend the Plan retroactively in such a manner
as to deprive any Participant or Beneficiary of any benefit to which he or she
was entitled under the Plan by reason of Deferrals credited prior to the
amendment.
The Committee may amend the Plan to bring the Plan into compliance with
applicable law (including changes required in order to avoid penalty taxes
applied to Participants under Section 409A of the Code), to admit additional
employees to the Plan in connection with the acquisition of assets or additional
business operations by the Employer, or to make such other changes as the
Committee deems desirable; provided that such changes do not materially increase
the cost of the Plan to the Employer or take the Plan out of compliance with
applicable law, and provided further that the Committee may not amend this
Article X.

14



--------------------------------------------------------------------------------



 



  10.02   Termination of the Plan

  (a)   General. The Board may terminate the Plan at any time and in the Board’s
discretion the Accounts of Participants may be distributed within the period
beginning twelve months after the date the Plan was terminated and ending
twenty-four months after the date the Plan was terminated. If the Plan is
terminated and Accounts are distributed, the Company shall terminate all account
balance non-qualified deferred compensation plans with respect to all
participants and shall not adopt a new account balance non-qualified deferred
compensation plan for at least three years after the date the Plan was
terminated.

  10.03   Termination upon a Change in Control

  (a)   “Change in Control” shall be deemed to have occurred upon a change in
the ownership or effective control of the Company or a change in the ownership
of a substantial portion of the assets of the Company as defined in the
regulations promulgated under section 409A of the Code.     (b)   Discretionary
Distribution of Accounts         The Board, in its discretion may terminate the
Plan 30 days prior to, or twelve months following, a Change in Control and
distribute the Accounts of the Participants within the 12-month period following
the termination of the Plan. If the Plan is terminated and Accounts are
distributed, the Company shall terminate all substantially similar non-qualified
deferred compensation plans sponsored by the Company and all of the benefits of
the terminated plans shall be distributed within twelve months following the
termination of the plans.

  10.04   Termination upon Dissolution or Bankruptcy

The Board, in its discretion, may terminate the Plan upon a corporate
dissolution of the Company that is taxed under section 331 of the Code or with
the approval of a bankruptcy court pursuant to 11 U.S.C. section 503(b)(1)(A),
provided that the Participants’ Accounts are distributed and included in the
gross income of the Participants by the latest of (i) the calendar year in which
the Plan terminates or (ii) the first calendar year in which payment of the
Accounts is administratively practicable.
ARTICLE XI
MISCELLANEOUS

  11.01   Execution of Receipts and Releases

Any payment to any Participant or Beneficiary, in accordance with the provisions
of this Plan, shall, to the extent thereof, be in full satisfaction of all
claims hereunder against the Plan, and the Administrative Committee may require
such Participant or Beneficiary, as a

15



--------------------------------------------------------------------------------



 



condition precedent to such payment, to execute a receipt and release therefor
in such form as the Administrative Committee shall determine.

  11.02   Notice and Unclaimed Benefits

Each Participant and Beneficiary must file with the Employer from time to time
in writing his or her post office address and each change of post office
address. Any communication, statement, or notice addressed to a Participant or
Beneficiary at his or her last post office address filed with the Employer (or
if no address was filed with the Employer, then at his or her last post office
address shown on his or her “Employer’s Records”) will be binding on the
Participant and his or her Beneficiary for all purposes of the Plan. Neither the
Employer, Administrative Committee, nor any insurance company providing annuity
contracts under the Plan shall be obliged to search for or ascertain the
whereabouts of any Participant or Beneficiary. For the purpose of this Section,
“Employer Records” means the payroll records maintained by an Employer. Such
records shall be conclusive, unless shown to the Employer’s satisfaction to be
incorrect.
The Committee shall notify any Participant or Beneficiary when a distribution is
required under the Plan. The Committee may also request the Social Security
Administration to notify the Participant or Beneficiary in accordance with any
procedures the Administration has established for this purpose. In the event
that the Participant or Beneficiary shall fail to respond to any notice from the
Committee, the amount in his or her Account shall be forfeited.

  11.03   Non-Alienation of Benefits

Except in the case of a qualified domestic relations order, as defined in
section 414(p) of the Code:

  (a)   No Participant or Beneficiary, and no creditor of a Participant or
Beneficiary shall have any right to assign, pledge, sell, hypothecate,
anticipate or in any way create a lien upon his or her benefits under the Plan
by operation of law or otherwise, and any attempt to do so shall be void; nor
shall any such benefits in any manner be liable for or subject to the debts,
contracts, liabilities, engagements or torts of the person entitled to such
benefits.     (b)   No interest in the Plan shall be subject to assignment or
transfer or otherwise be alienable, either by voluntary or involuntary act or by
operation of law or equity, or subject to attachment, execution, garnishment,
sequestration, levy or other seizure under any legal, equitable or other
process, or be liable in any way for the debts or defaults of Participants and
Beneficiaries.

  11.04   Loans to Participants

A Participant may not receive a loan from the Plan of any portion of his or her
Account.

  11.05   Benefits Payable to Incompetents

16



--------------------------------------------------------------------------------



 



Each individual receiving benefit payments under the Plan shall be conclusively
presumed to have been legally competent until the date upon which the
Administrative Committee shall have received written notice in the form and
manner acceptable to it that such individual is an incompetent for whom a
guardian or other person legally vested with his or her care shall have been
appointed. From and after the date of receipt of such notice by the
Administrative Committee, all future benefit payments to which such individual
is entitled under the Plan shall be payable to his or her guardian or other
person legally vested with his or her care, until such time as the
Administrative Committee shall be furnished with evidence satisfactory to it
that such individual is legally competent.

  11.06   Applicable Law

This Plan shall be governed and construed under Federal laws, the laws of the
State of California and, to the extent applicable, ERISA and regulations
thereunder.

  11.07   Headings as Guide

The headings of this Plan are inserted for convenience of reference only and are
not to be considered in construction of the provisions hereof.

  11.08   Pronouns

When necessary to the meaning hereof, either the masculine or the neuter pronoun
shall be deemed to include the masculine, the feminine, and the neuter, and the
singular shall be deemed to include the plural.

  11.09   Reference to Laws

Any reference to any section or regulation under the Code or ERISA or to any
other statute or law shall be deemed to include any successor law of similar
import.

  11.10   Agent Designated for Service of Process

The designated person upon whom service of process may be made in any action
involving the Plan shall be any current member of the Administrative Committee.

  11.11   Participant’s Rights Unsecured

The right of the Participant or his or her designated Beneficiary to receive a
distribution hereunder shall be an unsecured claim against the general assets of
the Company, and neither the Participant nor his or her designated Beneficiary
shall have any rights in or against any amount credited to his or her Account or
any other specific assets of the Company. All amounts credited to an Account
shall constitute general assets of the Company and may be disposed of by the
Company at such time and for such purposes as it may deem appropriate. An
Account may not be encumbered or assigned by a Participant or any Beneficiary,
as provided in Section 11.03.

17



--------------------------------------------------------------------------------



 



Executed at this 13 day of March, 2008, to be effective as of March 13, 2008.
ABM INDUSTRIES INCORPORATED

18